DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 16-21 and 23-26 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,408,663 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to disclose or render obvious the tapered feature as previously presented. Kordis (US Patent 6,805,131) discloses tapered sides at a distal end of splines as shown in Figure 19 and that the thickness dimension can be reduced as noted at column 9, lines 46-54; however, there is no mention of tapering the thickness dimension on one side to achieve the reduced dimension. Though tapering the splines as a whole is shown to have been known, there is no reason for the skilled artisan before the effective filing date to do so in the claimed dimension without express use of the Applicant’s original disclosure as a blueprint for doing so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794